DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed May 2, 2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Covic (US 2015/0236513).  Covic discloses a wireless transmitter with four overlapping coils, where all four are either driven in phase or two coils are driven in an opposite phase (par 163-164).  As Covic discloses that the transmitter can dynamically change between these two modes, the reference anticipates the limitation of “decrease the phase” and “increase the phase” of the third AC power signal.
Claim Objections
Claims 11, 20 and 24 are objected to because they each only recite that the third AC power signal has its phase decreased/increased.  While the claims recite that both the third and fourth phases are “dynamically changed”, the claim only actually changes the third.  The Applicant’s remarks also appear to indicate that the third and fourth phases are equal, meaning that the fourth phase must be decreased/increased along with the third.  This functionality, however, is missing from the independent claims.  It is unclear if the Applicant’s total power level control can be achieved with only adjusting the third phase, as presently recited.  
Claim 20 is objected to because the method is not clear.  
The original language of claim 20 recites receiving information from the receiver on required power, determining transmission power, and determining the phase of the AC power signal based on the determined total transmission power.  The claim does not recite that the receiver sends updated required power information.  It is unclear then why, after the phase has been determined, it would be “dynamically changed”.
The limitation of “determining a phase of an [] AC power signal” is immediately followed by “fixing a phase of a first AC power signal and a phase of a second AC power signal”.  These appear to contradict each other.  It appears that the determining should include the fixing (not as a separate step).
It is unclear why the “fixing amplitudes” limitation is not part of the original determining that is based on the determined total power transmission.
It is unclear why the method would include both “decreasing the phase” and “increasing the phase”.  Having one come after the other would negate any benefits of the first.  It appears that there should be an “or” between these steps to indicate that the method carries out one of them depending on the required direction of power control.
The Applicant should more carefully insert the amended language into claim 20 (as opposed to just placing it wholesale at the end). 
Clarification is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 13 and 21 are descriptive of the results of carrying out the phase decrease/increase of claims 11/20.  The language “in correspondence” describes the cause/effect of controlling the third AC power signal phase.  The configuration of the controller to decrease/increase the third AC power signal phase is recited in claim 11.  The method of actually controlling the third AC power signal phase to decrease/increase is recited in claim 20.  Claims 13 and 21 do  not recite any narrowing structure or functionality that is not already present in claims 11 or 20.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covic (US 2015/0236513).
With respect to claim 11, Covic discloses a wireless power transmitter (fig 7, 12b; par 146-153, 163-168) comprising: 
a plurality of transmission coils (par 147 states that there are “at least three coils” and four are clearly shown in figure 12); 
an AC power generator (unlabeled inverter box shown in fig 7) configured to receive DC power (from the diode rectifier) and to generate a plurality of AC power signals respectively applied to the plurality of transmission coils (the coils are in the empty box at the right hand side of fig 7); and 
a controller configured to 
fix a phase of a first AC power signal and a phase of a second AC power signal of the plurality of AC power signals to be zero degrees (par 164), 
dynamically change a phase of a third AC power signal and a phase of a fourth AC power signal (par 164), 
fix amplitudes of the plurality of the AC power signals to be equal to each other (par 48, 124), 
decrease the phase of the third AC power signal to increase a total power level of power output through the plurality of transmission coils (par 164, when transitioning from the mode in which both coil pairs are in phase to a different mode in which one coil pair is out of phase from the other), and 
increase the phase of the third AC power signal to decrease the total power level of the power output through the plurality of transmission coils (par 164, when transitioning from the mode in which both coil pairs are in phase to a different mode in which one coil pair is out of phase from the other).  
Covic discloses a wireless power transmitter with an inverter that feeds four coils.  The coils are arranged as shown in figure 12b, with “pairs” being designated as coils on diagonally opposite sides (see par 163).  For the purpose of the art rejection of the claims, a first pair of Covic coils are interpreted as producing the first and second AC power signals, while the second pair produces the third and fourth AC power signals.  This can be envisioned as coil 3 producing the first AC power signal, coil 3b producing the second AC power signal, coil 2 producing the third AC power signal, and coil 3a producing the fourth power signal. 
Covic discloses a plurality of modes including: A) a first mode, in which both pairs (i.e. all four coils) are in phase; and B) a second mode, in which one pair is out of phase.  Covic discloses that the system can transition between modes.  Therefore, when the system transitions from mode A to mode B, the effect is a “decrease” or “increase” in the phase of one of the pairs.  The other pair is left unchanged and is given the reference phase of “zero”.  
Covic also discloses that the controller can adjust voltage amplitudes; thus, the controller is “configured to [] fix amplitudes [] to be equal”.  It is noted that the claim does not recite when the controller would do this.  The configuration of the controller to fix amplitudes is separate from the functionality of when this controlled is carried out.  The Applicant is also directed to paragraph 124, in which Covic states that the inverters are controlled to output the same RMS magnitude.  And in paragraph 125, Covic states that other combinations (of phase and magnitude) can be used – this broad disclosure inherently includes all magnitudes being equal.
As Covic discloses the structure of claim 11 and the functionality of increasing/decreasing the phase of the third AC power signal (and also the fourth AC power signal), it is proper to interpret the reference as producing the same results (i.e. total power control in the direction opposite to the direction of phase control).  
With respect to claim 13, Covic discloses the plurality of transmission coils include four transmission coils (see fig 12b), and wherein the total power level of the power output through the plurality of transmission coils increases and decreases in correspondence with the decreasing and increasing, respectively, of the phase of the third AC power signal (addressed in the art rejection of claim 11).  
Covic anticipates the structure and third phase control of claim 11.  Therefore, it inherently produces the same “in correspondence” benefit (changes in total power level because of changes in phase).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Covic in view of Cho (US 2016/0204620).
With respect to claim 12, Covic discloses a power converter (fig 7, unlabeled rectifier) configured to rectify received AC power and to supply DC power to the AC power generator (inverter).  Covic does not expressly disclose the rectifier supplies DC power to the controller.  Cho discloses a wireless power transmitter in which a converter provides DC power to a controller (par 27).
Covic and Cho are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Covic to have its rectifier provide operating power to the controller, as taught by Cho.  The motivation for doing so would have been to successfully operate the transmitter.  Controllers obviously require operating power.  Selecting where this power comes from is an obvious design choice.
With respect to claim 14, Covic discloses the AC power generator includes: 
a plurality of inverters corresponding to a number of the plurality of transmission coils (par 123 and figures 6-7 all teach that the number of inverters is the same as the number of transmission coils); and 
a plurality of phase control circuits configured to adjust a phase of an output signal of the plurality of inverters (control lines leading from the controller to the individual inverters).  
The phrase “configured to adjust a phase of an output signal of the plurality of inverters” explains where the effect is seen – it does not explicitly define where the phase control circuits are located.  Covic discloses that its inverters are controlled to both: 1) produce an AC output; and 2) have the phase of that output adjusted.  The Covic inverters are art limitation mapped to the claimed “plurality of inverters” and the control lines leading to the inverters are art limitation mapped to the “plurality of phase control circuits”. 
With respect to claim 15, Covic discloses driving voltages of the DC power supplied by the power converter and applied to the plurality of inverters are equal to each other (see fig 7; the voltages applied to the inverters are all equal because they come from the same rectifier.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Covic in view of Cho and Aoyama (US 2010/0225173).
With respect to claim 16, Covic discloses the controller controls the inverter phase, but does not expressly disclose doing so with a PWM signal.  Aoyama discloses a wireless power transmitter (fig 1-3; par 63-83), comprising:
a transmission coil (L2); 
an AC power generator (12) configured to receive DC power (from 18) and to generate an AC power signal applied to the transmission coil; and 
a controller (20) configured to control the phase of the AC power signals (fig 3A-B; par 71-72, 77-83), 
wherein the controller controls transmission power output through the transmission coil by varying a phase of at the plurality AC power signal (par 71-72, 77-83).
Aoyama further discloses the controller generates a plurality of pulse width modulation signals (par 71-72, 80-83) for controlling a plurality of switches (TN1-TN4) included in the inverter; and the inverter generates an AC power signal based on the driving voltage and the plurality of pulse width modulation signals (shown in fig 2; par 75-76).  Aoyama explicitly titles their embodiment “transmission power control by phase-shift control method” (par 77).  Aoyama discloses that adjusting the phase of the inverter controls power transmission.  This phase adjustment is done through PWM signals (fig 3A-B).
Covic and Aoyama are analogous because they are from the same field of endeavor, namely phase control over an inverter feeding a wireless power transmission coil.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure Covic to use PWM control, as taught by Aoyama.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).  Covic disclose inverter phase control.  The skilled artisan would have understood that Covic’s inverter uses switches and would have looked to a reference like Aoyama to determine how best to control the phase of such an inverter. 
With respect to claim 17, Aoyama discloses the controller controls a duty rate of the pulse width modulation signal to maintain the plurality of AC power signals in a duty of 50% or greater (par 83, last sentence).  Aoyama discloses the relationship between duty (ratio) and power transmission and that the duty (ratio) can be anywhere in the range of 1-100%. 
With respect to claim 18, Aoyama discloses the controller fixes an operation frequency by controlling a frequency of the pulse width modulation signal (fig 3A-B).  The claim defines the operation frequency fix as being accomplished by another functionality.  Aoyama’s duty cycle control obviously has a frequency component.  Since Aoyama discloses “by controlling a frequency of the pulse with modulation signal”, it is interpreted as achieving the same benefit (“fixes an operation frequency”).  .  
With respect to claim 19, Aoyama discloses: 
a demodulator configured to demodulate a control signal of a wireless power receiver (par 69, last sentence), BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/thdApplication No.: 17/285,726Docket No.: 6655-0790PUS1 Reply to Office Action of February 4, 2022Page 5 of 11 
wherein the controller controls the plurality of phase control circuits by determining the transmission power based on required power of the wireless power receiver, received from the demodulator, and generating a plurality of phase control signals corresponding to the determined transmission power (Aoyama par 69).  
Aoyama discloses that its power transmission control is “in response to a request from the power reception device”. This obviously includes “a demodulator”, a generic device to extrapolate data from a carrier wave (whether in-band or out-of-band).  Aoyama teaches that this request is fulfilled. Thus, in the combination, the Covic controller would control the plurality of phase circuits as taught in paragraph 164.
Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jadidian (US 9,800,076) in view of Covic.
With respect to claim 20, Jadidian discloses a wireless power control method of a wireless power transmitter, the method comprising: 
identifying a wireless power receiver (col. 8, lines 54-63; since the transmitter successfully communicates with the receiver, it has “identified” it); 
receiving information on required power from the identified wireless power receiver (col. 7, lines 37-43; col. 17, lines 53-61; col. 18, lines 43-45); 
determining transmission power to be transmitted through a plurality of included transmission coils based on the required power (col. 7, lines 37-43; col. 8, lines 46-54); 
determining a phase of an alternating current (AC) power signal applied to the plurality of transmission coils based on the determined total transmission power (col. 7, lines 37-43); and 
controlling a phase of an AC power signal applied to a corresponding transmission coil depending on the determined phase (col. 7, lines 37-43).  
Jadidian discloses identifying a receiver and receiving feedback to determine how to operate the transmitter.  This feedback loop includes determining a phase of the AC signal (output from an inverter) and then controlling the inverter to produce that phase.  Jadidian clearly identifies the receiver as it successfully communicates with it.  Claim 20 does not recite how the identifying is accomplished.  It does not recite that there are a plurality of receivers and that each has a different identity. 
Jadidian does not expressly disclose fixing the first/second phases to each other and dynamically changing the third/fourth phases.  Covic discloses the wireless power control method of the amended limitations of claim 20, as discussed above in the art rejection of claim 11.
Jadidian and Covic are analogous because they are from the same field of endeavor, namely wireless power transmitters with phase control.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Jadidian to include the phase control taught by Covic.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).
Jadidian teaches four transmit coils and phase control.  Covic teaches a specific type of phase control that can be applied to four transmit coils.  The skilled artisan would have been motivated to apply the Covic control method to Jadidian to realize the same power control benefits that Covic has in its system.
With respect to claim 21, Covic discloses the plurality of transmission coils include four transmission coils, and wherein the total power level of the power output through the plurality of transmission coils increases and decreases in correspondence with the decreasing and increasing (not further limiting), respectively, of the phase of the third AC power signal.  
With respect to claim 23, Covic discloses: 
the wireless power transmitter includes a plurality of phase control circuits configured to control phases of the plurality of AC power signals (par 164; each coil is driven by its own inverter, thereby providing a plurality of phase control circuits); and 
the transmission power is controlled by controlling the plurality of phase control circuits depending on the determined phase (par 164).  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Covic in view of Aoyama.
Covic discloses: 
the wireless power transmitter includes a power converter (see fig 7, unlabeled rectifier – box with a vertical diode in it) configured to rectify received AC power and to supply DC power to an AC power generator (the box around the inverters) and includes a plurality of inverters corresponding to a number of the plurality of transmission coils (par 123 and figures 6-7 all teach that the number of inverters is the same as the number of transmission coils); 
the method further comprises applying driving voltages applied of the DC power supplied by the power converter to the plurality of inverters, wherein the driving voltages are equal to each other (par 124, first sentence; RMS magnitudes are the same).
	Covic discloses the rectifier and inverter, but does not expressly disclose the inverter is controlled with pulse width modulation signals.  Aoyama teaches controlling an inverter with PWM signals, with a duty ratio of 50% or greater, and frequency control, as discussed above in the art rejection of claims 16-18.   The references are analogous, as discussed above. 
Claims 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Covic in view of Muratov (US 2017/0018936).
With respect to claim 24, Covic discloses the wireless power transmitter, as discussed above in the art rejection of claim 11.  Covic discloses a plurality of inverters, and does not expressly disclose a plurality of amplifiers.  Muratov discloses a wireless power transmitter is known to include an inverter constructed using an amplifier (fig 1-2, item 3; par 26 and 33).
Covic and Muratov are analogous because they are from the same field of endeavor, namely inverters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Covic plurality of inverters to be amplifiers, as taught by Muratov.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  Id.  Covic discloses an inverter, but does not explain how to construct one. Thus, the skilled artisan would have looked to the prior art (Muratov) to find conventional ways of building an inverter for use in a wireless power transmitter. 
With respect to claim 27, the combination teaches total power output from the plurality of transmission coils is equal to a sum of output power of the plurality of amplifiers.  The amplifiers are the only source of power for the coils.  Thus, any power output from the coils has been provided by the amplifiers.  This makes their outputs powers equal. 
With respect to claim 28, Covic discloses the plurality of transmission coils partially overlap each other (see fig 12).  
With respect to claim 29, Covic discloses an intensity of the DC voltage applied to the plurality of amplifiers is maintained constant.  Covic discloses a constant AC input and a rectifier (see fig 7).  Covic also disclose the rectifier output has a capacitor to smooth out ripples and variations in the DC voltage.  Furthermore, Covic does not disclose any uncontrollable or wildly varying DC voltage. 
With respect to claim 30, Covic discloses the plurality of transmission coils are four transmission coils (par 147 “at least three coils” includes four; and par 164 discloses phase control over two pairs of coils).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Covic in view of Muratov and Aoyama.
Covic and Aoyama combine to teach the limitations of claims 2-526, as discussed above in the art rejections of claims 18 and 17, respectively.  The references are analogous, as discussed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836